DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1, 8 and 10-13 are pending. Claim 1 is independent.
Response to Amendment
The rejection of claims 1, 8-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1, 8 and 10 under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 5,858,946) in view of Williams et al. (WO97/36975A1) is maintained.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but are not persuasive.  
	Applicant’s urge that the claims as presented for examination recite consisting of language to enzymes selected from protease, cellulase, amylase, and lipase while the primary reference of Foley necessarily requires a lactase.  
	Contrary to Applicant’s arguments, the claims presented for examination recite consisting of language to an optional stabilizer which can include other enzymes from those that are explicitly claimed ie laccases or peroxidases and thus Applicant’s arguments are not found persuasive.  See the attached pdf Lignin biodegradation with laccase-mediator systems for basis of Examiner’s BRI of the claim language presented for examination.  
	In response to applicant's arguments against the Foley reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
	Furthermore, the secondary reference of Williams et al. exemplifies a powder laundry detergent comprising only the claimed enzymes, and in combination with Foley teaching the claimed enzymes, it would have been obvious to one of ordinary skill to eliminate the lactase enzyme of Foley and incorporate only the protease, cellulase, amylase, and lipase as claimed and exemplified by Williams in a similar powder laundry detergent comprising only the claimed enzymes in a powder laundry detergent composition comprising 57% builder, 12.5% surfactant comprising C12 LAS, 2% polyacrylic acid and 0.2% polyethylene oxide having a molecular weight of 5 000 000 in their Example 10 on pages 70-71; formulation (R') explicitly teaching the same components in similar amounts as an effective detergent composition for laundry washing with compositions can be rinsed by hand comprising the same active ingredients.  
	One of ordinary skill is motivated to eliminate the lactase taught by Foley when cleaning milk based stains is of no concern.  See col.1,ln.5-40 teaching one of ordinary skill the specific purpose of the lactase in Foley is to make their dish and laundry detergent more effective for the removal of the milk based stains.  Thus, one of ordinary skill formulating a detergent not focused on milk based stains could easily eliminate the lactase in Foley and arrive at a detergent without lactase since removal of milk based stains would not be a criteria for efficacy and Williams exemplify the same claimed ingredients in similar amounts having the 4 claimed enzymes without the lactase.  
Accordingly the teachings of Foley and Williams are found pertinent to the claims as presented for examination.  
Upon an updated search and further consideration of the BRI of the amended claims, a new grounds of rejection is presented below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 5.858,946) in view of Williams et al. (WO97/36975A1).
Foley et al. (US 5.858,946) et al. teach a powder detergents (col.22,ln.39), that can be formulated as hand or machine laundry detergents or manual or machine dishwashing detergents.  See col.2,ln.35-40.  
The granular powder fabric cleaning composition exemplified in col.27, example 6 comprises 32.5% zeolite builder.  Examiner notes that while the exemplary amount of builder is outside the claimed 40-65% wt builder, Foley et al. guide one of ordinary skill to optimize the builder in an amount of 1-80 wt% see col.8, ln.7.  See also example 4 where the art teaches silicate, phosphate, carbonate and zeolite builders in sum amounts encompassing the claimed range.
The granular powder fabric cleaning composition exemplified in col.27, example 6 comprises 11.4% LAS and Foley guide one of ordinary skill to the claimed carbon chain length and other properties, see col.3,ln.56 teaching the linear C10-20 alkylbenzenesulfonate.  Also, see co.24,ln.1 that the exemplified LAS is a C12 chain length. 
The granular powder fabric cleaning composition exemplified in col.27, example 6 comprises 5 wt% MA/AA and guide one of ordinary skill to to vary the amount in a range 0.1 to 2 wt % (see col.10,ln.45-50) and teaches to optimize typically having a molecular weight of from 5,000-20,000 (see col.10, ln.15-25).  Thus, the teachings of Foley encompass the claimed range of comprising 0.75 to 1.5 wt% of PAA having MW 3000-6000 daltons. 
Foley et al. suggest high molecular weight polyethylene oxide in an amount of 0.1-2% See col.21,ln.17-20.  This teaching encompasses the claimed 0.05 to 0.5 wt % of a polyethylene oxide.  However, Foley et al. is silent as to their high molecular weight polyethylene oxide having a weight average molecular weight, Mw, of 4,000,000 Daltons to 6,000,000 as is required by independent claim 1. 
Regarding the method claims 8 and 10, col.2,ln.35-45, teach that the composition of Foley et al. may be formulated as manual and machine dishwashing compositions, hand and machine laundry detergent compositions including laundry additive compositions and comopositions suitable for use in the pretreatment of stained fabrics, rinse aid compositions, and compositions for use in general household cleaning operations.
Regarding the claim 10 ratio, wherein the powder laundry detergent is mixed with the wash water at a weight ratio of 1:100 to 1:1,000 see the examples 4-9 in col.26-28 illustrating similar granular detergents that are added to water in the laundering of fabrics.  Examiner notes that example 10 describes a composition for machine laundering, thus, one of ordinary skill can reasonable expect that at least manual hand washing of laundry can be envisaged with the examples 4-9 given the very specific motivation in col.2,ln.35-45.  
Col.14,ln.25-35 teach the claim 11  bleaching agent is selected from the group consisting of sodium perborate, sodium percarbonate and mixtures thereof.
Col.15,ln. 11-22 teaches claim 12 bleach activator is selected from the group consisting of tetra acetyl ethylene diamine, sodium nonanoyloxybenzene sulfonate and mixtures thereof.
Col.17,ln.2-30 and col.20,ln.20-35 teach claim 13 stabilizer includes the claimed phosphonate.  Phosphonated octadecane and other anti-oxidants such as betahydroxytoluene (BHT) are also suitable.
Foley et al. do not quantify their high molecular weight polyethylene oxide having a weight average molecular weight, Mw, of 4,000,000 Daltons to 6,000,000 as is required by independent claim 1.
In the analogous art, Williams et al. (WO97/36975A1)  teach a powder laundry detergent washing (see page 54, paragraph 2 and claim 13), composition in the Example 10 on pages 70-71; formulation (R') Williams et al. illustrate by example a powder laundry detergent composition comprising 57% builder, 12.5% surfactant comprising C12 linear alkyl benzene sulfonate (LAS), 2% poly(acrylic acid) having a molecular weight of 8 000 (PA30), and 0.2% polyethylene oxide having a molecular weight of 5 000 000, (example 10 formulation R' on page 71).  .
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the high molecular weight polyethylene oxide of Foley et al. with the claimed polyethylene oxide MW range recited in claim 1 as exemplified by Williams et al. example 10 formulation R’ explicitly teaching similar components in similar amounts as an effective detergent composition for laundry washing comprising only the claimed enzymes, amylase, protease, cellulase and lipase as claimed. One of ordinary skill is motivated to combine the teachings of Foley with Williams since Foley does not specifically quantify their high molecular weight polyethylene oxide general teaching and because both are in the analogous art of laundry washing compositions that can be rinsed by hand and comprise the same active ingredients as claimed.
New Grounds of Claim Rejections - 35 USC § 103
Claims 1, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO97/36975A1).
Williams et al. (WO97/36975A1) teach a powder [see page 52, paragraph 5] laundry detergent washing (see claim 13), composition in the Example 10 on pages 70-71; formulation (R') Williams et al. illustrate by example a powder laundry detergent composition comprising 57% builder, encompassing the claimed 40 to 65 wt% of a builder selected from the group consisting of zeolite, sodium triphosphate, sodium tripolyphosphate, sodium citrate, sodium silicate, sodium carbonate, calcium carbonate, sodium bicarbonate, and calcium bicarbonate.
Example 10 on pages 70-71; formulation (R') illustrates 12.5% surfactant comprising C12 LAS and example 8 on pages 68-69 formulation (J') guides one of ordinary skill to optimize the amount of C12 linear alkyl benzene sulfonate (LAS) to the claimed 14% surfactant.
Example 10 on pages 70-71; formulation (R') illustrates 2% polyacrylic acid which teaching is just outside the claimed amount of 0.75 to 1.5 wt% of a poly(acrylic acid) however, it is Examiner’s position that one of ordinary skill is guided to optimize within the claimed range since Example 8 on pages 68-69 formulation (J') illustrates 1.5 % poly(acrylic acid) having a molecular weight of 8 000 (PA30), which teaching encompasses the claimed amount of 0.75 to 1.5 wt% of a poly(acrylic acid) and claim 1 guides one of ordinary skill to the claimed limitation to having a weight average molecular weight, Mw, of 3,000 to 6,000 Daltons by its guiding one of ordinary skill to (a) an organic polymer containing acrylic acid or its salts, having an average molecular weight of less than 15,000 in general.
Example 10 formulation R' on page 71 exemplify 0.2% polyethylene oxide having a molecular weight of 5 000 000, which teaching encompasses 0.05 to 0.5 wt% of a polyethylene oxide having a weight average molecular weight, Mw, of 4,000,000 to 6,000,000 Daltons.  
Regarding the method of claim 8, Williams et al. example 10 formulation R’ explicitly teaching similar components in similar amounts as an effective detergent composition for laundry washing in general. laundry washing compositions that can be rinsed by hand and comprise the same active ingredients.  Williams et al. examples are silent as to the claimed method wherein the powder laundry detergent is mixed with the wash water at a weight ratio of 1:100 to 1:1,000, however, it is reasonable to presume one of ordinary skill has handwashed their laundry and would utilize an effective appropriate amount. 
Williams et al. do not exemplify hand washing of textiles as is required by claim 1.  However, it would have been obvious to one of ordinary skill to use the composition of Williams et al. comprising the claimed ingredients in the similar amounts as claimed in handwashing of textiles because Williams et al. teach application to laundry textiles in general and handwashing treatment with water and detergent for stubborn stains is commonly known in the act of doing laundry.
Claims 1, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasturi et al. (US 6,827,795 B1) in view of Williams (WO97/36975A1).
	Kasturi et al. (US 6,827,795 B1) teach a powder (see example 1) laundry detergent formulation for hand washing textiles (see abstract).
	Kasturi et al. teach 15 to 40 wt% of a detergent surfactant; wherein the detergent surfactant is a linear C10-20 alkylbenzenesulfonate  See col.75,ln.31-34.
	Kasturi et al. teach 5 to 60 wt% of a builder; wherein the builder is selected from the group consisting of zeolite, sodium triphosphate, sodium tripolyphosphate, sodium citrate, sodium silicate, sodium carbonate, calcium carbonate, sodium bicarbonate, calcium bicarbonate and mixtures thereof.  See paragraph linking col.75-76.
	Kasturi et al. teach 0.5 wt% of a polyethylene oxide having a MW greater than 100,000 encompassing the claimed weight average molecular weight, Mw, of 4,000,000 to 6,000,000 Daltons.  See col.77,ln.5-30 and col.26,ln.21-31.
	Kasturi et al. teach 0.2-2% poly(acrylic acid) in col.61,ln.61 and col.62,ln.12 encompassing the claimed amount of 0.75 to 1.5 wt% of a poly(acrylic acid) having a weight average molecular weight, Mw, of 3,000 to 6,000 Daltons.  See claims 1 and 3.
	Example 12 uses the powder LAS from Example 1 in a non-aqueous detergent comprising 16% LAS, 15% sodium perborate bleaching agent, 6 wt% of a bleach activator including tetra acetyl ethylene diamine (see col.36,ln14) and 0.5 wt% of an cellulase, amylase enzyme.  Col.75,ln-25-30 teach that in a method of cleaning a textile, using handwashing a fabric in water encompasses the material limitation of claim 8..
	Kasturi et al. teach a laundry bar and does not explicitly teach a powder laundry detergent having polyacrylic acid having a weight average molecular weight, Mw, of 3,000 to 6,000 Daltons as is required by claim 1 or the weight ratio of 1:100 to 1:1,000 of detergent when mixed with the wash water as required by claim 10. 
Williams et al. is relied upon as set forth above.  Specifically, Example 10 on pages 70-71; formulation (R') illustrates 2% polyacrylic acid which teaching is just outside the claimed amount of 0.75 to 1.5 wt% of a poly(acrylic acid) however, it is Examiner’s position that one of ordinary skill is guided to optimize within the claimed range since Example 8 on pages 68-69 formulation (J') illustrates 1.5 % poly(acrylic acid) having a molecular weight of 8 000 (PA30), which teaching encompasses the claimed amount of 0.75 to 1.5 wt% of a poly(acrylic acid) and claim 1 guides one of ordinary skill to the claimed limitation to having a weight average molecular weight, Mw, of 3,000 to 6,000 Daltons by its guiding one of ordinary skill to (a) an organic polymer containing acrylic acid or its salts, having an average molecular weight of less than 15,000 in general.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed powder laundry detergent polyacrylic acid having a weight average molecular weight, Mw, of 3,000 to 6,000 Daltons as is required by claim 1 because Kasturi et al. teach a laundry bar comprising the claimed ingredients in the similar proportions intended for washing fabrics by hand in general and Williams establish the state of the art that the claimed ingredients in the claimed amounts in powder form are known.  One of ordinary skill in the art would have been motivated to combine the teachings of Kasturi with Williams since they both are in the analogous art of cleaning fabrics.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761